DETAILED ACTION
Claims 1-20 and 22-23 are pending in the instant application, Applicant amending claims 1, 4-6, 8-10, 14-20, 22, and 23 and canceling claim 21. As Applicant cancelled claim 21, all previous rejections of those claims are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-8, 11-13, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger, US 2008/0091515, in view of Smith, US 2011/02307293.

NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A computer-implemented method, the method being performed in a computerized system comprising a plurality of sensors and a central processing unit, the computer-implemented method comprising:


using the plurality of sensors to receive a plurality of physiological parameters of a worker;
Thieberger (paragraph 4) teaches input from sensors capable of sensing parameters regarding a user

using the central processing unit to aggregate the plurality of physiological parameters of the worker received from the plurality of sensors;
Thieberger (paragraphs 7 and 10) teaches aggregating sensor data and (paragraphs 221-226) teaches a computer-implemented embodiment.

using the central processing unit to extract a plurality of psychological data features from the aggregate of the plurality of physiological parameters of the worker;
Thieberger (paragraph 8) teaches detecting the worker’s emotional state and (paragraphs 221-226) teaches a computer-implemented embodiment.

using the extracted plurality of psychological data features in conjunction with a predictive model to predict the worker's focus state.
Thieberger (paragraph 65) teaches a general assessment of emotional state and includes awareness and morale. However, Smith (paragraphs 9-12) teaches predicting worker awareness based upon psychosocial data, where the awareness of Smith is the focus state of the instant invention.

altering a work environment of the worker based on the predicted worker's focus state, wherein an altered work environment comprises at least a restricted network access period.
Thieberger (paragraphs 77-78 and 141) teaches prompting a worker based upon emotional state and limiting access, with access including links to webpages. Smith (paragraphs 9-12) teaches predicting worker awareness based upon psychosocial data, where the awareness of Smith is the focus state of the instant invention.

Both Thieberger and Smith are directed towards assessing a worker’s emotional state, Thieberger focusing on real-time assessment, while Smith focuses on predicting the efficacy of that worker in performing their tasks. The teaching of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated assessing worker awareness as taught in Smith into the assessment system of Thieberger. As in Smith, it is within the capabilities of one of ordinary skill in the art to modify Thieberger to include assessment of future awareness with the predictable result of productivity prediction based on focus state. See MPEP 2143(C).

AS TO CLAIM 2 (of 1) 
wherein the predictive model is a generalized model.
Thieberger does not teach, but Smith (paragraph 32) teaches a generalized model.

AS TO CLAIM 3 (of 1) 
wherein the predictive model is a personalized model.
Thieberger does not teach, but Smith (paragraphs 31 and 37) teaches a personalized model.

AS TO CLAIM 4 (of 1) 
receiving self-reported focus state of the worker and training the predictive model based on the received self-reported focus state of the worker.
Thieberger does not teach, but Smith (paragraphs 25-28) teaches self-reported awareness.

AS TO CLAIM 5 (of 1) 
prompting the worker based on the sensed plurality of physiological parameters of the worker.
Thieberger (paragraph 77) teaches prompting a worker based upon emotional state. Smith teaches the expansion of Thieberger into the use of predicted worker awareness.

AS TO CLAIM 6 (of 1) 
using the worker's predicted focus state to recommend an action to the worker.
Thieberger (paragraph 77) teaches prompting a worker based upon emotional state. Smith teaches the expansion of Thieberger into the use of predicted worker awareness.

AS TO CLAIM 6 (of 6) 
wherein the recommended action is a break.


AS TO CLAIM 8 (of 7) 
evaluating an effect of the break.
Thieberger (paragraphs 194-195 and figs. 40-41) teaches assessing the effect of the worker’s emotions and adjusting as appropriate.

AS TO CLAIM 11 (of 1) 
wherein the plurality of sensors comprises wearable sensors.
Thieberger (paragraphs 4-7) teaches wearable sensors.

AS TO CLAIM 12 (of 1) 
wherein the plurality of sensors comprises ambient sensors.
Thieberger (paragraphs 4-7) teaches ambient sensors.

AS TO CLAIM 13 (of 1) 
wherein the plurality of sensors comprises environmental sensors.
Thieberger (paragraphs 4-7) teaches environmental sensors.

AS TO CLAIM 17 (of 1) 
reporting the worker's predicted focus state to a manager using a management dashboard.
Thieberger (paragraph 78) teaches notifying a responsible supervisor of detected effects on worker’s emotional state.

AS TO CLAIM 18 (of 17) 
wherein the reporting of the worker's predicted focus state is performed in conjunction with production information associated with the worker.
Thieberger (paragraph 78) teaches notifying a responsible supervisor of detected effects on worker’s emotional state.

AS TO CLAIM 19 (of 1) 
flagging a predetermined production output associated with the worker based on the predicted worker's focus state.
Thieberger does not specifically teach, but Smith (paragraph 53) teaches flagging worker’s output based upon an assessment of the worker’s overall awareness indicating a high probability of error associated with that output.

AS TO CLAIM 20 (of 1) 
evaluating a training received by the worker based on the predicted worker's focus state.


AS TO CLAIMS 22 and 23 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies. 

Claims 9-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger, US 2008/0091515, in view of Smith, US 2011/02307293, in further view of official notice.
AS TO CLAIMSS 9-10 and 14-16
Thieberger nor Smith specifically teach concerning interrupting workers. However, the Examiner takes official notice that interrupting workers degrading their performance is old and well known in the art. 
It would be obvious to one having ordinary skill in the art at the time of the application to modify the previous prior art by the fact officially noticed. The motivation is to better allow workers to complete their work.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered.

Concerning the objection to the claims:
Applicant’s amendments to the claims are sufficient to overcome the previous objection to the claims and the objection to the claims are withdrawn.

Concerning the rejection under 35 USC 112:
Applicant’s amendments to the claims are sufficient to overcome the previous rejections of the claims under 35 U.S.C. 112 and the rejections under 35 USC 112 are withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s amendment to the independent claims integrate a practical application by integrating the computing system with the work environment of the worker. This integration is shown by the current amendment where the system of the invention to control over the work environment. Thus, the rejection of the claims under 35 USC 101 is withdrawn.

Concerning the rejection under 35 USC 103:
Applicant’s argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Concerning the taking of official notice, because applicant failed to traverse the examiner’s assertion of official notice, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623